Citation Nr: 0736847	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-33 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for nonservice-
connected disability pension benefits. 






ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of  
Veterans Affairs (VA) Regional Office (RO) in Manila, The 
Republic of the Philippines, which found that the appellant's 
service did not meet basic eligibility criteria for pension 
benefits.



FINDING OF FACT

The appellant had no recognized service as a member of the 
Philippine Commonwealth Army, including in the recognized 
guerrillas, in the service of the United States of America. 


CONCLUSION OF LAW

There is no legal authority for entitlement to VA benefits 
for the appellant.  38 U.S.C.A. §§ 101(2), 107, 1521, 
5107(a), 5107A (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 
3.40, 3.41 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000);  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board 
notes, however, that the appellant was advised of his rights 
and responsibilities under the VCAA in August 2006.  He did 
not provide any additional evidence and, as set forth in more 
detail below, his appeal must be denied as a matter of law.  
Thus, the Board finds that any deficiency in VA's VCAA notice 
or development action is harmless error. 

The appellant has alleged that he served from October 30, 
1942, to September 3, 1945, as a member of the Hunters ROTC 
Guerilla Unit.  The veteran submitted a document indicating 
he served as a civilian guerilla during World War II.  The 
document noted the appellant's Hunters ROTC Guerilla service 
from October 1942 to January 1945 and his attachment to the 
Alamo Scouts (6th Army) from January 1945 to September 1945.  
The document is stamped and signed in an attempt to 
authenticate the document.

The appellant specifically contends that he is entitled to 
nonservice-connected pension benefits.  The provisions of 38 
U.S.C.A. §§ 1521 and 1541 set forth as requirements for 
nonservice-connected disability pension or death pension that 
the person who served during military service be a 
"veteran" of a period of war.  The term "veteran" means a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence (1) is a document issued 
by the service department or is a copy of an original 
document issued by a public custodian of records, who 
certifies that it is a true and exact copy of the document in 
the custodian's custody; and, (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203.  When the claimant does not submit evidence 
of service or the evidence submitted does not meet the 
requirements discussed above, VA shall request verification 
of service from the service department.  See 38 C.F.R. § 
3.203(c). 

In August 2008, VA requested certification of the veteran's 
alleged World War II service from the National Personnel 
Records Center (NPRC).  In September 2006, the NPRC certified 
that the appellant had no recognized service as a member of 
the Philippine Commonwealth Army including in the recognized 
guerrillas, in the service of the United States of America.

The Board has no reason to question the service department 
certification and it appears that the certification contains 
needed information as to length, time, and character of 
service, or lack thereof, and is genuine and the information 
contained in it is accurate.  Because a service department 
determination as to an individual's service is binding on VA, 
the Board must conclude that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the Armed Services of 
the United States.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997); Duro v. Derwinski, 2 Vet. App. 530 (1992).

Because the law precludes basic eligibility for VA benefits 
based on his lack of appropriate service, the appellant's 
claim is denied as a matter of law. 


ORDER

The appellant has failed to meet the basic eligibility 
requirements for VA benefits and his claim is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


